Matter of Geyer (2019 NY Slip Op 05949)





Matter of Geyer


2019 NY Slip Op 05949


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed July 11, 2019.)


&em;

[*1]MATTER OF MELVIN R. GEYER, A DISBARRED ATTORNEY.

MEMORANDUM AND ORDER
Order entered, pursuant to Judiciary Law § 90 (4) (b), striking the name of Melvin R. Geyer from the roll of attorneys, effective October 24, 2018.